Citation Nr: 0946212	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-41 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

The Veteran filed a claim for service connection for PTSD in 
December 2001.  
His claim was denied by the RO in a July 2002 rating 
decision, which the Veteran duly appealed.  In November 2003, 
the Board remanded of the case so that the additional 
development could be undertaken at the RO level.  The RO 
granted service connection for PTSD in a September 2004 
rating decision.  A 10 percent disability rating was 
assigned.  The Veteran perfected an appeal as to the assigned 
rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability].  

In December 2006, the Board issued a decision in this case 
that denied an increased disability rating for the Veteran's 
PTSD.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a November 2008 Memorandum Decision, vacated that portion of 
the Board's decision concerning the rating for PTSD and 
remanded the case for further action by the Board.  The 
reasons for the Court's decision will be discussed more fully 
below.  

Issues not on appeal

The Board's December 2006 decision also denied service 
connection for nasopharyngeal carcinoma and for squamous cell 
carcinoma, and denied a rating greater than 10 percent for 
service-connected tinnitus.  The Veteran did not appeal those 
issues to the Court, which noted in its decision that the 
Veteran had abandoned those claims.  Accordingly, the Board's 
December 2006 decision as to each of those issues is final; 
no issue concerning any of those issues remains before the 
Board.  38 C.F.R. § 20.1100 (2009).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  


REMAND

The Board's December 2006 decision in essence denied the 
Veteran's claim based on 38 C.F.R. § 3.655 (2009).  In 
pertinent part, Section 3.655 states 

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.  

The Court held in its November 2008 decision that the Board 
had improperly characterized the issue as entitlement to an 
increased rating for PTSD, rather than as entitlement to a 
greater initial rating for PTSD.  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999) [an initial appeal of a disability 
rating for a service-connected disability is in the category 
of an "original claim")].  The Court held that the Board's 
decision denied the Veteran's claim without evaluating the 
claim on the evidence of record, as required for an original 
compensation claim.  See Turk v. Peake, 21 Vet. App. 565, 
568-69 (2008).  

Die to the passage of time, the Board believes that 
additional medical evidence is required to adjudicated this 
claim in an informed manner.  In particular, the Veteran 
should be scheduled for a VA examination to evaluate his 
service-connected PTSD.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the Veteran to 
identify any treatment he has received 
for PTSD.  After obtaining any needed 
signed authorization, VBA should attempt 
to obtain copies of the records of all 
treatment identified by the Veteran.  Any 
such medical reports should be associated 
with the Veteran's VA claims folder.  

2.  VBA must arrange for the Veteran to 
undergo an examination to evaluate his 
service-connected PTSD.  The examiner's 
report should describe in detail all 
current symptoms and clinical findings 
attributable to the service-connected 
PTSD and, to the extent possible, should 
distinguish any symptomatology that is 
attributable to any non-service-connected 
disability.  The examination report 
should be associated with the Veteran's 
VA claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
attorney should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


